Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                December 07, 2015

The Court of Appeals hereby passes the following order:

A16A0437. JOHN M. WIGGINTON v. THE STATE.

      John Wigginton pled guilty to two counts of aggravated battery and one count
of battery under the Family Violence Act. Wigginton filed a motion to withdraw his
guilty plea, and the trial court denied his motion on January 28, 2015. Wigginton
then filed a motion for reconsideration, which the trial court denied on March 16,
2015. Wigginton filed a notice of appeal from the trial court’s denial of his motion
for reconsideration. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. See Rowland v. State, 264
Ga. 872 (1) (452 SE2d 756) (1995). The denial of a motion for reconsideration is not
directly appealable. Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000).
And the filing of such motion does not extend the time for appealing the underlying
judgment – here, the denial of Wigginton’s motion to withdraw his guilty plea. See
id. Wigginton’s appeal, therefore, is invalid as to the order denying his motion for
reconsideration and untimely as to the order denying his motion to withdraw his
guilty plea. Accordingly, this appeal is DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     12/07/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.